DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to disclose or reasonably suggest, a time correction device for a PET system, comprising a ring-shaped prosthesis located inside of a detector ring with its center overlapping with axial and radial center of said detector ring and a detection module located inside of said ring-shaped prosthesis with its center located at the center of said ring-shaped prosthesis.
The closest art of record teaches the following;
Thompson et al. (US 2007/0131857) discloses a system for providing the timing alignment for a scanner (Abstract). The reference teaches of a source 51 that includes a cylinder 52 of plastic scintillator and a layer of positron emitting [0029]. The said source 51 is placed at a central location in a scanner 100 [0030].
YE et al. (US 2018/0021009) discloses the calibration of a positron emission tomography (PET) detectors [0001]. The reference teaches the use of a thin cylindrical shell [0030].
Williams et al. (US 2006/0102845) discloses a method and apparatus for timing calibration in a PET scanner (Abstract). The reference discloses a PET scanner (Figure 1; 200) comprising of three detector rings 22, 24 and 26 [0003]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884